TASHIMA, Circuit Judge,
dissenting.
I respectfully dissent. The BIA “ ‘must have a legitimate articulable basis to question the petitioner’s credibility, and must offer a specific, cogent reason for any stated disbelief.” ’ Salaam v. INS, 229 F.3d 1234, 1238 (quoting Osorio v. INS, 99 F.3d 928, 931 (9th Cir.1996)). Under our case law, we are required to reverse an adverse credibility finding that is “based on ‘speculation and conjecture’ and is not supported by evidence in the record.” Id. (quoting Akinmade v. INS, 196 F.3d 951, 957 (9th Cir.1999)).
Here, the BIA’s adverse credibility determination was based on nothing more than its intuitive disbelief that the birth control authorities would act as they did and that the petitioner would act as he did. There were no inconsistencies between Lin’s testimony and his application; in fact, his testimony is completely consistent with his declaration attached to his Form 1-589. Furthermore, the State Department country report, which is part of the administrative record in this case, acknowledges the existence of credible reports of forced abortions in Fujian, the province from which Lin emigrated. Thus, the adverse credibility finding is based on speculation and conjecture regarding how the authorities would act and how Lin should have acted in the situation, and is not supported by any evidence in the record. Because the BIA’s adverse credibility finding is unsupported by any specific, cogent reason, it must be reversed. See id. I would grant the petition for review; therefore, I respectfully dissent.